Opinion issued July 23, 2015.




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-15-00551-CV
                            ———————————
    IN RE CAMP LA JUNTA 1928, LP, BLAKE SMITH, CAMP LA JUNTA,
        INC., AND CLJ MANAGEMENT SYSTEMS, L.L.C., Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

       By petition for writ of mandamus, relators, Camp La Junta 1928, LP, Blake

Smith, Camp La Junta, Inc., and CLJ Management Systems, L.L.C., seek

mandamus relief from the trial court’s May 29, 2015 order denying their Amended

Motion for Appointment of Guardian Ad Litem.1


1
       The underlying case is Johnny Doe, by and Through his Parents, John Doe and
       Jane Doe v. Camp LaJunta 1928, LP., and Blake Smith, No. 2012-31192, pending
      We DENY the petition for writ of mandamus.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Massengale.




      in the 333rd District Court of Harris County, the Hon. Joseph “Tad” Halbach,
      presiding.
                                        2